Motion Granted; Order filed April 15, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00040-CV
                                   ____________

                              DZM, INC., Appellant
                                         V.
                          RICHIE GARREN, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 541012103


                                   ORDER
      The clerk’s record in this appeal was filed April 7, 2014. No reporter’s
record was timely filed. Laura M. Cutherell, the court reporter for this case,
informed this court that appellant had not made arrangements for payment for the
reporter’s record. On February 25, 2014, the clerk of this court notified appellant
that we would consider and decide those issues that do not require a reporter=s
record unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, on April 10, 2014, this court ordered appellant to file a brief in
this appeal on or before May 12, 2014. The reporter’s record was filed on April 10,
2014. On April 11, 2014, appellant filed an unopposed motion to set aside our
order issued April 10, 2014. We GRANT the motion and withdraw our order
issued April 10, 2014, and issue the following order in its place:

      Appellant’s brief is due May 12, 2014, subject to any extension of time that
may be granted.



                                   PER CURIAM




                                          2